            Case 2:19-cv-00522-APG-VCF Document 35 Filed 12/02/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3   ELVIS WELLS,                                              Case No. 2:19-cv-00522-APG-VCF
 4                          Petitioner,
            v.                                                 ORDER
 5
     BRIAN WILLIAMS, et al.,
 6
                            Respondents.
 7

 8           Petitioner Elvis Wells, a Nevada state prisoner proceeding pro se, has filed a petition for
 9   writ of habeas corpus (ECF No. 3) under 28 U.S.C. § 2254. This habeas matter is before me on
10   Wells’ failure to keep the court apprised of his current address. The High Desert State Prison Law
11   Library has returned court filings sent to the last institutional address Wells provided with a
12   notation indicating that he no longer is at the institution. See Electronic Notice from HDSP (ECF
13   No. 34); Returned Mail (NEF) as Undeliverable (ECF No. 32). The inmate search tool on the
14   Nevada Department of Corrections’ (“NDOC”) website reflects that Wells is now incarcerated at
15   the Warm Springs Correctional Center. 1
16           The Local Rules of Practice require all parties, including habeas petitioners, to immediately
17   file with the court written notice of any change of address. LR IA 3-1, LR 2-2. The Local Rules
18   also warn that failure to comply may result in dismissal of the action, with or without prejudice,
19   or other sanctions as the court deems appropriate. Id. See also Carey v. King, 856 F.2d 1439, 1441
20   (9th Cir. 1988) (“A party, not the district court, bears the burden of keeping the court apprised of
21   any changes in his mailing address.”).
22           I THEREFORE ORDER:
23           1. Petitioner Elvis Wells must update his address by filing a notice of change of address
24               within 30 days of this order.
25   ///
26   ///
27
     1
       The inmate search tool may be accessed by the public online at: https://ofdsearch.doc.nv.gov/. The Court
28   takes judicial notice of Petitioner’s current status as reported in NDOC’s online records.


                                                         1
     Case 2:19-cv-00522-APG-VCF Document 35 Filed 12/02/20 Page 2 of 2



 1   2. Wells’s failure to timely comply with this order will result in the dismissal of his

 2      petition without prejudice and without further advance notice.

 3   Dated: December 2, 2020
 4

 5
                                                 ANDREW P. GORDON
 6                                               UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            2
